Order entered May 13, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01678-CR

                     CHARLES RICHARD VANDIVER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F-1256764-M

                                       ORDER
      The Court DENIES appellant’s May 1, 2014 motion for supplemental reporter’s record.


                                                  /s/   MICHAEL J. O'NEILL
                                                        JUSTICE